(i) Record of Changes in Net Assets VANGUARD SMALL CAP INDEX FUND – INVESTOR SHARES Total Net Asset Value Net Asset Value per Share JPY USD (million) (million) USD JPY 2011 End of August 4,189 327,454 32.99 2,579 September 3,711 290,089 29.36 2,295 October 4,238 331,284 33.84 2,645 November 4,057 317,136 33.70 2,634 December 3,925 306,817 33.38 2,609 2012 End of January 4,122 322,217 35.70 2,791 February 4,242 331,597 36.84 2,880 March 4,242 331,597 37.68 2,945 April 4,172 326,125 37.33 2,918 May 3,859 301,658 34.80 2,720 June 3,957 309,319 36.37 2,843 July 3,820 298,609 36.07 2,820
